Appellant again insists that the charge on the "accidental" firing of the gun was too restrictive, and argues that the firing may have been the result of nervous excitement on appellant's part. We think the instruction given clearly conveyed the idea to the jury that if the gun was discharged accidentally from whatever cause appellant would not be guilty.
It is again urged that the trial court committed error in not permitting appellant's counsel to prove by the witness Watts what the witness Jones had said on a certain occasion. There is an absence of showing in the bill complaining of such refusal that a predicate for such inquiry was laid while Jones was being examined as a witness. In the absence of a predicate for impeachment of Jones it would have been the purest hearsay to permit Watts to relate what Jones had said. As the matter is presented here the ruling of the trial court does not seem open to question.
The motion for rehearing is overruled.
Overruled.